DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1a and 2b in the reply filed on 4/26/22 is acknowledged.
This corresponds to claims 1-3, and 5-9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, and 9 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kawabata et al., US 9,907,179.
Regarding claim 1, Kawabata (figure 1) teaches a magnetic encapsulant composite 40, comprising a mixture of:
a first material that is a soft magnetic filler (column 5, lines 47-62);
a second material that is a polymer matrix (column 5, lines 26-31); and
a third material that is a process ingredient (column 6, lines 10-28).
With respect to claim 2, Kawabata (column 5, lines 47-62) teaches the first material includes at least a selected one of: a metallic magnetic material or a soft ferrite magnetic material.
As to claim 3, Kawabata (column 5, lines 47-62) teaches the metallic magnetic material includes at least a selected one of: Fe, oriented FeSi, unoriented FeSi, FeNi, FeCo, FeSiBNbCu, or CoZrTa.
In re claim 5, Kawabata (column 5, lines 26-31) teaches the second material includes at least a selected one of: an acrylate, a methacrylate, an epoxy, a urethane, a cyano-acrylate, a cyano-urethane, or a silicone.
Concerning claim 8, Kawabata (figure 1) teaches the composite is to encapsulate or to partially encapsulate a magnetic inductor 32 (column 1, line 27) coupled to a substrate 20 to increase the inductance of the magnetic inductor 32.  Though Kawabata fails to specifically teach it increases the inductance of the magnetic inductor this property would be an inherent result of the structure of Kawabata (MPEP2163.07a)
Pertaining to claim 9, Kawabata (figure 1) teaches the composite is further to strengthen the substrate 20 to which the magnetic inductor 32 and the composite 40 are coupled. Though Kawabata fails to specifically teach it strengthens the substrate this property would be an inherent result of the structure of Kawabata (MPEP2163.07a)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al., US 9,907,179 as applied to claim 1 above.
In claim 6, though Kawabata fails to specifically teach the third material includes at least a selected one of: a resin, a catalyst, an initiator, a polymer, a toughening agent, a surfactant, an adhesion promotor, a thixotropic index modifier, or a reactive diluent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these in the invention of Kawabata because these are conventional material added to improve the composite.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Kawabata (column 6, lines 1-28) give a laundry list of materials and properties to be improved by adding a third material and the materials listed herein are conventionally known and used by skilled artisans.
Regarding claim 7, though Kawabata fails to specifically teach the composite is to be cured by at least a selected one of: a hardener, a catalyst, a cationic, a nucleophilic, or an ultraviolet (UV) initiator, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these in the invention of Kawabata because these are conventional material added to improve the composite.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Kawabata (column 6, lines 1-28) give a laundry list of materials and properties to be improved by adding a third material and the materials listed herein are conventionally known and used by skilled artisans.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art teach similar inventions to the one claimed, especially see US 10617006, 11107621, 10002704, and 9208937.
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        6/3/2022